Mr. Justice Wilkin delivered the opinion of the court: It is first contended that the court below erred in granting" leave to the defendant in error to be made a party defendant to the original bill of Mrs. Ackley, and also that the court committed error in permitting him to file his cross-bills, because they were not germane to the subject matter of the original bill. The original bill was filed by Mrs. Ackley, claiming to be the owner in fee, to remove as a cloud upon her title a deed which she had executed to Ida Moore, conveying property in which Groucher himself claimed an interest. He was clearly interested in the outcome of that litigation, and the court, upon a proper showing, permitted him to become a party thereto. He was in no sense a mere intermeddler, as counsel for plaintiff in error infers, having no substantial interest in the proceeding. According to his theory he owned at least a one-half interest, if not the whole of the property which was the subject matter of the original bill, and was therefore entitled to become a party. Marsh v. Green, 79 Ill. 385. The cross-bill was not only germane to the issue made by the original bill and answer, but the complainant, Mrs. Ackley, made no objection to filing it, and treated it as a proper pleading in the cause by answering it, and the circuit court properly made it the basis of its decree. Prichard v. Littlejohn, 128 Ill. 123. Nor was the defendant in error estopped to make his second amendment by the fact that his first cross-bill was sworn to. The verification of the cross-bill was not required by law, and the fact of its being sworn to performs no office, and therefore the court, in the exercise of its discretion, had a right to permit the,amendment. ' Campbell v. Powers, 139 Ill. 128. It is said the chancellor erred in holding that Croucher took the equitable title to the Langley avenue premises by way of a resulting trust, the contention of counsel being, that such a trust, if one existed, was an express trust, and contrary to the Statute of Frauds because not evidenced by any writing. The evidence shows that Croucher, an old man about sixty years of age, came to Chicago in 1885 and brought Mrs. Ackley and her daughters, with whom he lived from that time until 1898, apparently as one family, he providing them with a comfortable home, paying all doctor bills and common living expenses. He first engaged in the express business, and later in the business of night scavenger and of removing dead animals from the city of Chicago. His earnings aggregated about $250 a month, which he entrusted to the custody of Mrs. Ackley as custodian, to pay the family debts, living expenses,' etc. With the money thus provided by him, the property in question and the four lots in Tolleston, Indiana, were purchased, and the improvements thereon were paid for out of the same funds. The evidence shows that Mrs. Ackley had no means after she came to Chicago,, of consequence, of her own, at any time. The Langley avenue premises were purchased in 1888. The owner of the premises refused to sell direct to Croucher or to Mrs. Ackley because they were colored people, and by an arrangement with one" Mary Drake, a white person, she became the purchaser, $400 being paid in cash and a note and mortgage given for $560, the purchase price being $960. Croucher furnished the $400 and the funds with which to pay off the mortgage. Mrs. Ackley attended to the business and took the title to the property in herself. The evidence shows that defendant in error trusted to her implicitly, but as to why she took the title in her own name rather than in his is not explained. An inference can reasonably be drawn from the testimony that the title was thus taken in Mrs. Ackley without his knowledge. He simply provided the means while Mrs. Ackley attended to the business. Under the facts, although the evidence is somewhat contradictory, we think the master in chancery was justified in finding, as a matter of law, that a trust was raised in favor of Croucher. Where one obtains title to property by virtue of a confidential relation and influence, courts of equity, in order to administer complete justice between the parties, will raise a trust, by construction, out of such circumstances or relation, and this trust they will fasten upon the conscience of the offending party and will convert him into a trustee of the legal title. To such cases the Statute of Frauds does not apply. Allen v. Jackson, 122 Ill. 567; Pope v. Dapray, 176 id. 478. The contention that the claim of defendant in error is stale and barred by the Statute of Limitations avails plaintiff in error nothing. Defendant in error, until 1898, was as much in possession of the Langley avenue property as was plaintiff in error. From a careful reading of the whole record we think the equities of this cause are with the defendant in error, and that the decree of the circuit court is right. The decree gives to defendant in error the Langley avenue and G-lenwood properties. Whatever benefit plaintiff in error has obtained in the way of rents and profits and the retention or sale of other property bought with money furnished by defendant in error she is permitted to keep, and to which the defendant in error makes no objection. The decree of the circuit court will be affirmed. Decree affirmed.